Citation Nr: 0736803	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to a neck 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a sexually 
transmitted disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability, a neck disability, a bilateral shoulder 
disability, to include as secondary to a neck disability, 
right and left knee disabilities, and for a sexually 
transmitted disease.


FINDINGS OF FACT

1.  The veteran's low back disability (mild degenerative 
changes at L4-L5) first manifested many years after his 
separation from service and is unrelated to his period of 
service or to any incident therein.

2.  The veteran's neck disability (degenerative disc disease 
and mild degenerative changes at C4-C7) first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein.

3.  The veteran's bilateral shoulder disability (pain related 
to cervical radiculopathy and minimal degenerative change of 
the bilateral acromioclavicular joints and of the right 
glenohumeral joint) first manifested many years after his 
separation from service and is unrelated to his period of 
service or to any incident therein.

4.  The veteran's right knee disability (chondromalacia 
patella) first manifested many years after his separation 
from service and is unrelated to his period of service or to 
any incident therein.

5.  The veteran does not have a current diagnosis of a left 
knee disability.

6.  The veteran does not have a current diagnosis of a 
sexually transmitted disease.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  A neck disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

4.  A right knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

5.  A claimed left knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

6.  A claimed sexually transmitted disease was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran asserts that he sustained numerous orthopedic 
injuries in service for which he is entitled to service 
connection.  Specifically, he asserts that he sustained 
injuries of the low back, neck, shoulders, and knees, and 
that those injuries are the root of his current disabilities 
of the low back, neck, shoulders, and knees.  With regard to 
the shoulders, the veteran contends in the alternative that 
his current disabilities of the shoulders are the result of 
his neck disability.  He additionally asserts that he 
contracted a sexually transmitted disease during service for 
which he is entitled to service connection.

The veteran asserts that he sustained injuries of the low 
back, neck, and shoulders while lifting a cannon gun.  He 
described hearing a "pop" in his neck at the time of the 
injury.  His service medical records reflect that in February 
1975 he reported to sick call with complaints of soreness in 
his back and shoulders.  It is not clear from the record of 
treatment whether the veteran was complaining of pain in his 
upper, middle, or lower back.  Physical examination revealed 
tender neck muscles.  The impression was neck strain.  No 
diagnosis related to the thoracolumbar spine or shoulders was 
rendered.  

With regard to the knees, the veteran asserts that he has had 
intermittent pain in both knees since 1975 when he fell from 
a truck.  A review of his service medical records reveals a 
single entry, dated in July 1975, related to the knees.  The 
veteran at that time reported that he had been experiencing 
aching in both knees, but only during damp weather.  He was 
advised to use a heat compress and oil of wintergreen.  

With regard to a sexually transmitted disease, the veteran's 
service medical records demonstrate that he was treated in 
November 1974, February 1975, May 1975, November 1976, and 
December 1976 for a burning sensation and discharge from his 
penis alternately diagnosed as nongonococcal urethritis or 
gonorrhea.  On each occasion, he was prescribed antibiotics 
and his symptoms resolved.  In May 1975, he was additionally 
treated for a sore on his penis.  No specific diagnosis was 
rendered as to the sore.

Following the 1975 injuries, there are no further references 
to complaints of back or neck pain or findings of 
abnormalities of the lumbar or cervical spine in the 
veteran's service medical records.  Similarly, there are no 
further references to complaints of shoulder or knee pain or 
findings of abnormalities of the shoulders or knees.  With 
regard to the nongonococcal urethritis and gonorrhea for 
which the veteran was treated, although the veteran was 
treated on numerous occasions, on each occasion his symptoms 
were found to resolve with the prescription of antibiotics.  
With regard to the sore on his penis, there are no further 
references to complaints of lesions on the penis or findings 
of abnormalities of the penis or genitalia.

A record dated in January 1977 shows that the veteran 
underwent examination more than three days prior to his 
separation from service and that aside from difficulty 
hearing, he had experienced no change in his medical 
condition.  A report of examination associated with this 
examination, however, is not of record.  Regardless, as there 
are no further records of complaints related to the back, 
neck, shoulders or knees dated after February and July 1975, 
no further complaints related to sores on the penis dated 
after May 1975, and the veteran's nongonococcal urethritis 
and gonorrhea was found on each occasion to resolve with 
antibiotics, the Board finds that chronicity of a sexually 
transmitted disease, and neck, low back, shoulder, and knee 
disorders in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
claimed low back disability, neck disability, bilateral 
shoulder disability, bilateral knee disabilities, and a 
sexually transmitted disease.  38 C.F.R. § 3.303(b).  

A.  Low Back

The first post-service clinical evidence of record relating 
to complaints of low back pain is dated on VA examination in 
November 2006.  At the time of the examination, the veteran 
reported a history of having injured his lumbar spine in 
either 1974 or 1975 after working on a 102 Howitzer.  Since 
that time, he had experienced chronic low back pain without 
radiation.  He described his back pain as severe and sharp in 
nature, lasting from five to six hours per day.  It was 
precipitated by bending at the waist, lifting greater than 50 
pounds, and sneezing.  It did not change with the weather, 
and was eased by using alcohol.  Physical examination 
revealed limitation of motion of the lumbar spine.  He was 
observed to walk with a normal gait, and was able to heel-toe 
walk without difficulty.  There were no neurological 
abnormalities associated with the lumbar spine.  X-ray 
examination revealed mild degenerative changes at L4-L5.  The 
veteran was diagnosed with degenerative joint disease of the 
lumbar spine without evidence of treatment for complaints 
related to the lumbar spine in service.  

Here, there are no records which reflect treatment for low 
back problems dated prior to November 2006, more than 30 
years after his separation from active service.  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic low 
back disability during the veteran's period of active 
service.  Following the February 1975 complaint of "back 
pain," there are no further complaints related to the back.  
Additionally, while the veteran was diagnosed with 
degenerative joint disease of the lumbar spine on examination 
in November 2006, the VA examiner noted that the veteran had 
not been treated for complaints of low back pain in service.  
As there is no evidence of a current low back disability that 
is related to service nor any evidence establishing a medical 
nexus between military service and the veteran's current low 
back disability, service connection for a low back disability 
is not warranted.  

The Board has considered the veteran's assertions that his 
current low back problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Neck

The first post-service clinical evidence of a complaint 
regarding the neck is dated in September 2003.  At that time, 
the veteran complained of experiencing pain in his groin, 
back, neck, knee, thigh, and chest.  The veteran was referred 
for further evaluation.  Approximately two weeks later, the 
veteran reported that he had been involved in a motor vehicle 
accident the day before when he was struck from behind by a 
small truck that was traveling at approximately 45 miles per 
hour.  He stated that his neck had been sore since that time, 
and that it felt as though it was pulling to the left side.  
No diagnosis was made.  X-rays obtained in July 2005 revealed 
degenerative changes.

The veteran underwent VA examination of the cervical spine in 
November 2006.  In the report of examination, the examiner 
noted that he had reviewed the veteran's record, including 
the CPRS, which demonstrated that the veteran had been 
involved in a motor vehicle accident in 1996, and that he had 
experienced significant pain as a result.  The veteran 
described his neck pain as chronic, and stated that the pain 
radiated from his neck down into his shoulders, bilaterally, 
and up into his head.  He reported that the pain was 
precipitated by sitting for longer than four hours, folding 
down truck straps, or by a change in the weather.  Physical 
examination revealed  limitation of the range of motion of 
the cervical spine.  There was no tenderness to palpation of 
the cervical spine.  His posture was noted to be erect, and 
there was no deformity of the cervical spine.  Cranial nerves 
were determined to be intact.  X-ray examination revealed 
mild degenerative disc disease of C4-C7.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the cervical spine, with significant intensification of neck 
pain following the motor vehicle accident. 

In effort to clarify whether the veteran's neck pain was 
related to his period of active service, in May 2007 VA 
obtained an additional opinion regarding the etiology of the 
veteran's cervical spine disability.  The examiner, after 
reviewing the veteran's records, noted that a June 2003 CPRS 
record demonstrated that on X-ray examination of the spine, 
the veteran reported a 10-year history of chronic neck pain 
following a motor vehicle accident.  The X-ray examination 
had revealed degenerative disc disease at multiple levels.  
On X-ray examination in September 2003, the veteran again 
reported a history of neck pain related to having been 
involved in a motor vehicle accident, this time just two days 
earlier.  The X-ray examination revealed mild degenerative 
disc disease at C5-C7.  X-rays obtained in July 2005 
similarly revealed degenerative changes.  The examiner 
determined, based upon the evidence of record, that there was 
no evidence which suggested that the degenerative disc 
disease of the cervical spine was a direct and proximate 
result of any incident or occurrence while in service.  
Rather, it was more likely that the degenerative changes were 
associated with the natural process of aging.  The examiner 
determined that he could not opine as to whether the 
degenerative changes were related to a post-service motor 
vehicle accident without resorting to speculation.

Here, there are no records which reflect treatment for neck 
problems dated prior to September 2003, more than 25 years 
after his separation from active service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic neck 
disability during the veteran's period of active service.  
Following the February 1975 finding of neck strain, there are 
no further complaints related to the neck.  Additionally, 
while the veteran has been diagnosed with degenerative joint 
disease of the cervical spine, on review of the veteran's 
claims file in May 2007, the VA examiner determined that the 
veteran's degenerative changes of the cervical spine were 
more likely related to the natural process of aging and were 
not likely related to any incident or occurrence in service.  
Significantly, there is no evidence to the contrary.  As 
there is no evidence of a current neck disability that is 
related to service nor any evidence establishing a medical 
nexus between military service and the veteran's current neck 
disability, service connection for a neck disability is not 
warranted.  

The Board has considered the veteran's assertions that his 
current neck problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's neck problems first manifested many years after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a neck disability, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Shoulders

The first post-service clinical evidence of a complaint 
regarding the shoulders is dated in November 2006, when the 
veteran underwent VA examination.  At that time, the veteran 
complained of experiencing neck pain for the last 10 years 
that radiated into his right and left shoulders.  The neck 
pain reportedly began following his involvement in a motor 
vehicle accident sometime between 1994 and 1996.  He 
described his shoulder pain as chronic.  Physical examination 
revealed limited range of motion of both the right and left 
shoulders.  There was no deformity of the shoulders.  X-ray 
examination revealed minimal degenerative changes of the 
acromioclavicular joint, bilaterally, and of the right 
glenohumeral joint.  The diagnosis was bilateral shoulder 
injuries with X-rays showing degenerative joint disease, 
bilaterally, without any clinical treatment related to the 
shoulders in service.

Here, there are no records which reflect complaints of 
shoulder problems dated prior to November 2006, more than 30 
years after his separation from active service.  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic 
shoulder disability during the veteran's period of active 
service.  Following the February 1975 complaint of shoulder 
pain, there are no further complaints related to the 
shoulders.  Additionally, while the veteran was diagnosed 
with degenerative changes of the shoulder joints on 
examination in November 2006, the VA examiner noted that the 
veteran had not been diagnosed with any shoulder disorders in 
service.  As there is no evidence of a current shoulder 
disability that is related to service nor any evidence 
establishing a medical nexus between military service and the 
veteran's current low back disability, service connection for 
a bilateral shoulder disability is not warranted on a direct 
basis.  

The veteran, however, contends in the alternative that he is 
entitled to service connection for a bilateral shoulder 
disability on a secondary basis.  The veteran asserts that 
his bilateral shoulder disability is related to his neck 
disability.  The veteran, as addressed immediately above, 
however, is not service-connected for a neck disability.  
Secondary service connection presupposes the existence of an 
established service-connected disability.  38 C.F.R. § 3.310.  
As the veteran has not been service-connected for a neck 
disability, secondary service connection is not warranted.

The Board has considered the veteran's assertions that his 
current shoulder problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's shoulder problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a bilateral shoulder 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Knees

The first post-service clinical evidence of a complaint 
regarding the knees is dated in July 2003, when the veteran 
sought medical treatment for right knee pain that recently 
began while playing baseball.  The veteran was referred for 
further evaluation.  As there is no record associated with 
any additional evaluation of record, it is unclear whether 
the veteran in fact was evaluated.  He again complained of 
right knee pain in September 2003.  No impressions related to 
the knees were made.

The veteran next complained of right knee pain in January 
2004.  At that time, the veteran complained of severe right 
knee pain that first manifested while playing softball during 
the summer of 2003.  Physical examination at that time 
revealed suprapatellar effusion and pain on range of motion 
testing.  X-ray examination revealed no abnormalities.  The 
impression was suspected ligament or meniscal derangement.

The next record of treatment related to the knees is dated in 
March 2004, when the veteran again complained of right knee 
pain.  At that time he reported that he had injured his right 
knee years ago and that it had been painful for a long period 
of time.  He stated that the knee popped, although he was 
unable to make it pop.  He described the pain as being 
located behind his knee cap.  He had pain with walking or 
standing.  He stated that he at times felt as though the knee 
would give way, but had experienced no locking of the knee.  
Physical examination revealed no abnormalities of the knee.  
X-ray examination was also unremarkable.  The impression was 
chondromalacia of the right patella.  The treating physician 
noted that the veteran had tight hamstrings which were 
stressing the front of the right knee.  The veteran was 
instructed as to exercises designed to loosen his hamstrings.  
It was determined that if he was not significantly improved 
within six months that he would be given the option of 
arthroscopic surgery.  

The veteran underwent VA examination of the knees in November 
2006.  At the time of the examination, the veteran reported 
intermittent pain in his right knee since a 1974 injury 
sustained while working on a Howitzer.  He described flare 
ups of his right knee that occurred approximately two times 
per week, lasting from three to four hours at a time.  He 
stated that these flare ups were precipitated by sitting for 
greater than four hours, and by climbing into his 18-wheeler 
truck.  His knee pain was alleviated by rest and over-the-
counter pain medication.  With regard to the left knee, the 
veteran reported that his left knee pain had only begun in 
2003 while playing softball.  He described experiencing 
intermittent pain in his left knee after softball games.  He 
described flare ups of his left knee that occurred two to 
three times per week, lasting from three to four hours at a 
time.  He stated that these flare ups were precipitated by 
sitting for greater than four hours, changes in the weather, 
and by climbing into his 18-wheeler truck.  Physical 
examination of the knees revealed full extension to 0 degrees 
and flexion to 115 degrees, bilaterally.  He was tender to 
palpation of the entire knee caps.  There was no swelling, 
redness, or increased skin temperature, bilaterally.  There 
was no deformity of the knees.  There was no ligamentous 
laxity.  X-ray examination revealed no abnormality of either 
the right or left knee.  The diagnosis was unremarkable right 
and left knees.

Here, there are no records which reflect complaints of knee 
problems dated prior to July 2003, more than 25 years after 
his separation from active service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic right 
or left knee disability during the veteran's period of active 
service.  Following the July 1975 complaint of bilateral knee 
pain, there are no further complaints related to the knees.  
With regard to post-service complaints, despite reporting on 
VA examination in November 2006 that he had injured his left 
knee while playing softball in the summer of 2003, the record 
reflects that the veteran in fact injured his right knee and 
was treated for that injury on several subsequent occasions.  
He has not been diagnosed with a left knee disability at any 
time since his separation from service.  Significantly, pain, 
in and of itself, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Congress has specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  Without competent 
evidence of a diagnosed disability, service connection for a 
left knee disability cannot be awarded.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Additionally, while the 
veteran was diagnosed with right chondromalacia patella in 
March 2004, no treating physician has related this disability 
to his active service.  As there is no evidence of a current 
right or left knee disability that is related to service nor 
any evidence establishing a medical nexus between military 
service and the veteran's current right knee disability, 
service connection for a right knee disability is not 
warranted either.  

The Board has considered the veteran's assertions that he has 
right and left knee disabilities that are related to his 
period of active service.  However, to the extent that the 
veteran relates his current problems to his service, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for right and left knee 
disabilities, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  Sexually Transmitted Disease

The veteran asserts that since his separation from service, 
he has continued to develop itchy lesions on his penis 
approximately every two years.  He has treated himself with 
over-the-counter medication, with the lesions resolving after 
approximately three or four days.  He has not received any 
clinical treatment for these lesions.  He has not described 
experiencing a burning sensation or discharge from his penis 
since his separation from service.  

The veteran underwent VA examination of his genitalia in 
November 2006.  At the time of the examination, the veteran 
reported that he had been diagnosed with genital herpes 
during service and had continued to develop lesions on his 
penis at least every two to three years.  He stated that he 
had treated himself with over-the-counter ointment, and that 
the lesions generally resolved within three to four days.  He 
additionally described developing herpetic lesions on his 
nose and in his mouth approximately every six months.  He 
reported that he had not sought medical treatment for genital 
herpes, or any other lesions, at any time since his 
separation from service.  Physical examination revealed no 
lesions or discharge.  The examiner determined that the 
examination for genital herpes was normal.  The examiner 
noted that the veteran had only been treated for lesions on 
his penis on one occasion in service, and his last reported 
symptoms were two years prior to the date of the examination.

As the veteran has not received any clinical treatment for a 
sexually transmitted disease since his separation from 
service, and no current evidence of a sexually transmitted 
disease was found on VA examination in November 2006, there 
is no clinical evidence demonstrating a diagnosis of a 
sexually transmitted disease since his separation from 
service.  Additionally, while the veteran is competent to 
testify as to the occurrence and presence of lesions on his 
penis, and his testimony in that regard is credible, he is 
not competent to diagnose those lesions as genital herpes, or 
as any other sexually transmitted disease.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).

In this case, there is no supporting evidence establishing 
that the veteran is reporting a contemporaneous medical 
diagnosis.  The evidence of record shows treatment and 
diagnosis for other medical issues, but not for genital 
herpes, other genital lesions, or any other sexually 
transmitted disease.  The veteran's lay testimony describing 
symptoms has not been supported by a later diagnosis by a 
medical professional. There is no diagnosed disability.  
Thus, the veteran's lay assertions are not competent or 
sufficient.

Without competent evidence of a diagnosed disability, service 
connection for a sexually transmitted disease cannot be 
awarded.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003; a rating 
decision in July 2004; and a statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.

VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a sexually transmitted disease is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


